Dear Ms. Boudreaux:
You requested the opinion of this office concerning R.S. 33:1236(35)(a) which provides as follows in pertinent part:
      "The police juries and other parish governing authorities shall have the following powers:
      (35)(a)  In the event that the administrative office of a parish governing authority renders any service, including but not limited to bookkeeping, administrative, or clerical services, to any board, agency, district, subdivision, or any other entity of local government, excluding municipalities, sheriffs, clerks of court, or assessors, the parish governing authority shall have the authority to assess a charge of not more than four percent of the total revenues of that entity for such services actually rendered by said office. However, the amount of any such charge shall be established by agreement between the governing authority and such entity and shall not exceed the actual cost, including direct and indirect expenses, incurred by the administrative office of the governing authority in rendering such services to that entity."  (Emphasis supplied.)
Your question is whether the total revenues of the entity are realized or recognized.
It is the opinion of this office that the amount of the fees must be based upon actual revenues received as opposed to those anticipated, projected or even recognized.
Your second question is whether this cost can be apportioned only among entities outside of the parish government, i.e., Councils on Aging, or whether the parish could apportion the fee to departments within the parish governing body such as the Sanitation Department.
It is the opinion of this office that while the statute clearly applies to outside agencies, the parish could assess a charge against the various departments of parish government.
Trusting this adequately responds to your request, I remain
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: MARTHA S. HESS Assistant Attorney General